Citation Nr: 1143429	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-13 505	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to March 1964 and from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2007, which, pursuant to a September 2007 Board decision, granted service connection for PTSD; the Veteran appealed the 10 percent rating assigned by the RO.  In a December 2007 rating decision, the RO assigned a 30 percent rating for PTSD, effective March 4, 2003, and a 50 percent rating effective February 23, 2007.  In March 2009, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

In a decision dated in May 2009, the Board granted a 50 percent rating for the period prior to February 23, 2007, and denied a rating in excess of 50 percent.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the appellee (VA Secretary) filed a motion for partial remand to the Court, requesting that the Board decision be vacated and remanded, insofar as it denied a rating in excess of 50 percent for PTSD; a March 2010 Court order granted the Secretary's motion. 

In the meantime, in February 2010, the Veteran submitted a statement disagreeing with the June 2009 rating decision which implemented the May 2009 Board decision.  Subsequently, the RO furnished a statement of the case in May 2010, and the Veteran responded with a substantive appeal in May 2010, in which he requested a Travel Board hearing.  However, the June 2009 rating decision merely implemented the May 2009 Board decision, and cannot be collaterally attacked by the RO in a decision based on the same operative facts as considered by the Board.  See Dittrich v. West, 163 F.3d 1349, 1352 (Fed. Cir. 1998).  The RO, however, obtained additional evidence, including a new VA examination, and, insofar as the purported notice of disagreement may be considered a new increased rating claim, that appeal must be merged with the instant appeal, as noted in the REMAND below, because the original appeal remains open.  

Furthermore, the Veteran's May 2010 request for a Travel Board hearing must be denied.  In this regard, an appellant is entitled to a Board hearing in connection with an appeal, not multiple hearings.  38 C.F.R. § 20.703 (emphasis added).  He was afforded a Travel Board hearing on the same appeal in March 2009, a transcript of which is of record.  The regulation, by its terms, does not indicate that the Veteran is entitled to more than one hearing before the Board.  The Veteran has not suggested that the 2009 hearing was deficient in any respect such as to warrant a new hearing.  Accordingly, the Board will not remand this claim to schedule the Veteran for another Board hearing.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  The Court has held that a claim for TDIU can be inferred as part of the original claim for a higher rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  Rice found a TDIU claim is implicitly raised in the limited factual situation where the claim of unemployability was based on the claim for an increase before the Board.  Here, the Board only has jurisdiction over the rating in effect for one of the Veteran's several service-connected disabilities.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and the issue is REFERRED to the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the January 2010 motion before the Court, VA stated that the Board did not provide adequate reasons and bases for its denial of a rating higher than 50 percent for PTSD in its May 2009 decision.  Subsequent to the Board decision, additional relevant evidence has been associated with the claims file, including a VA examination report dated in April 2010, selected VA treatment records dated from November 2009 to February 2010, the Veteran's Vocational Rehabilitation and Employment (VR&E) folder, which itself includes more VA treatment records, and a November 2010 statement from a Vet Center therapist.  Based on these records, the Board finds that additional development is required, to include obtaining a new examination as well as VA treatment and Vet Center records.  In this regard, the new Vet Center statement describes symptomatology not included in the Vet Center records currently on file; however, those records are only dated to January 2008.  The VR&E folder also indicates that the Veteran's employment program has been terminated since his last examination.  Moreover, although not as detailed or specific as the April 2010 VA examination report, the symptomatology as described in the November 2010 Vet Center report suggests the possibility that the Veteran's PTSD may have increased in severity since the last examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board was also directed to clarify why the effective date for the grant of service connection for PTSD was made effective March 4, 2003, when there is evidence that the Veteran's claim for PTSD was filed in December 2002.  The Board observes that the Veteran did not appeal the effective date of the grant of service connection, which is a separate matter from the assigned rating.  There is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  VA, in its motion to the Court, having raised the issue, the matter of entitlement to an earlier effective date of December 10, 2002, for the grant of service connection for PTSD, on the basis of CUE, must be adjudicated in the first instance by the RO.  In this regard, although in the statement in support of claim received March 4, 2003, the Veteran stated that he was requesting that VA "amend his claim to include PTSD," there is an earlier statement, received December 10, 2002, in which the Veteran stated that he was submitting additional medical evidence "in support of his claim for a disability rating for PTSD"; this private medical evidence included a diagnosis of PTSD.  Moreover he was furnished a duty to assist letter by the RO concerning the issue of service connection for PTSD in January 2003.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all records of treatment and evaluation of the Veteran from February 2008 to the present from the Orlando Vet Center.  

2.  Obtain all records of the Veteran's VA treatment, particularly for psychiatric and/or mental health treatment, dated from May 2008 to the present from the Orlando VA Medical Center.

3.  After obtaining the above medical evidence, to the extent available, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent signs and symptoms should be reported, with an emphasis on the degree of resulting occupational and social impairment due to the service-connected PTSD.  A GAF score should be assigned and explained for the service-connected psychiatric disability.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Prior to reviewing the issue of the assigned rating, review whether there was CUE in the September 2007 rating decision, which assigned an effective date of March 4, 2003, for the grant of service connection for PTSD.  To this end, the RO's attention is drawn to a Statement in Support of Claim received December 10, 2002, as well as a duty to assist letter sent to the Veteran in January 2003.  If the claim is denied, the issue must be included in the current appeal, because of the Court-ordered directive for the Board to consider that issue.  Therefore, if the claim is denied, a supplemental statement of the case (SSOC) must be furnished, and the issue returned to the Board.

5.  Then, review the claim for entitlement to a rating in excess of 50 percent for PTSD, in light of all evidence of record, to include all evidence associated with the claims file since the June 2008 SSOC, including the VR&E folder.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative an SSOC, and provide an opportunity for response, before the case is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


